09-2451-ag
         Bing v. Holder
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A094 923 274


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 12 th day of May, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                BARRINGTON D. PARKER,
 9                REENA RAGGI,
10                       Circuit Judges.
11       ______________________________________
12
13       BING ZHEN LIN,
14                Petitioner,
15
16                        v.                                    09-2451-ag
17                                                              NAC
18       ERIC H. HOLDER, JR.,
19       UNITED STATES ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Keith I. McManus, Senior
27                                     Litigation Counsel; Tracie N. Jones,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Bing Zhen Lin, a native and citizen of the People’s

6    Republic of China, seeks review of a May 26, 2009, order of

7    the BIA affirming the August 14, 2007, decision of

8    Immigration Judge (“IJ”) Sandy K. Hom, which denied Lin’s

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re Bing

11   Zhen Lin, No. A094 923 274 (BIA May 26, 2009), aff’g No.

12   A094 923 274 (Immig. Ct. N.Y. City Aug. 14, 2007).     We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision including the portions not explicitly

17   discussed by the BIA.   Yun-Zui Guan v. Gonzales, 432 F.3d
18   391, 394 (2d Cir. 2005).     The applicable standards of review

19   are well-established.   See 8 U.S.C. § 1252(b)(4)(B); Xiu Xia

20   Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); Salimatou

21   Bah v. Mukasey, 529 F.3d 99, 104 (2d Cir. 2008).

22       Substantial evidence supports the agency’s adverse

23   credibility determination.     See Xiu Xia Lin, 534 F.3d at


                                     2
1    167.   The IJ found Lin’s testimony not credible based on:

2    (1) her response during her initial interview that she did

3    not fear persecution or torture if returned to China; (2)

4    her inconsistent testimony and lack of corroboration

5    regarding her husband’s gambling debts; (3) her testimony

6    that although she was a fugitive, she departed China without

7    difficulty; (4) inconsistencies between her testimony and

8    letters she submitted from her father and her friend; and

9    (5) implausible aspects of her claim.   We are not compelled

10   to find error in any of these findings, or in the IJ’s

11   refusal to credit the explanations Lin offered.     See id;

12   Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).        In

13   particular, the IJ reasonably found “critical” Lin’s

14   statement to authorities upon her arrival in this country

15   that she did not fear persecution if returned to China.        The

16   IJ did not err in relying on the record of Lin’s initial

17   interview because the complete interview transcript appears

18   in the record.   See Ramsameachire v. Ashcroft, 357 F.3d 169,

19   179 (2d Cir. 2004).   Moreover, Lin admitted that her

20   responses to the other questions were accurate, that she was

21   provided with an interpreter, and that the interview record

22   bore her signature, photo, and fingerprint.   Id.    That

23   statement, coupled with the other discrepancies the IJ



                                   3
1    identified, provides ample support for the IJ’s adverse

2    credibility determination.

3           Substantial evidence also supports the agency’s

4    conclusion that Lin failed to establish a well-founded fear

5    of persecution based on her alleged practice of Falun Gong

6    in the United States.    Lin admitted that rather than

7    reflecting her ongoing practice, the photographs she

8    submitted in support of that claim were taken on a single

9    day.    Moreover, she was unable to explain the meaning of the

10   “Nine Commentaries” banner she was holding in one of the

11   photographs.    Lin failed to provide additional corroborating

12   evidence, such as testimony from her fellow Falun Gong

13   practitioners or examples of the books and CDs she claimed

14   to study.    Accordingly, we find no error in the agency’s

15   conclusion that Lin failed to establish a well-founded fear

16   of persecution.    See Jian Xing Huang v. INS, 421 F.3d 125,

17   128-29 (2d Cir. 2005) (holding that a fear is not

18   objectively reasonable if it lacks “solid support” in the

19   record and is merely “speculative at best.”); see also

20   Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008)

21   (holding that to establish a well-founded fear of

22   persecution in the absence of any evidence of past

23   persecution, an alien must make some showing that

                                    4
1    authorities in his country of nationality are either aware

2    or likely to become aware of his activities).    Accordingly,

3    the agency’s denial of Lin’s application for asylum,

4    withholding of removal, and CAT relief was proper.     See Paul

5    v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

6        For the foregoing reasons, the petition for review is

7    DENIED.   As we have completed our review, any stay of

8    removal that the Court previously granted in this petition

9    is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot. Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34.1(b).

14                                 FOR THE COURT:
15                                 Catherine O’Hagan Wolfe, Clerk
16
17




                                    5